The record in this case is very crudely made. There are many clerical errors, and the record in many particulars gives evidence of having been prepared by a novice. But there sufficiently appears the organization of the court, a valid indictment, the defendant's plea of former conviction, demurrers to the plea, a judgment sustaining the demurrer, the defendant's plea of not guilty, and a verdict and judgment of conviction. There is no bill of exceptions, and therefore we will not consider the oral charge of the court.
The rulings of the court on the demurrer to the plea were free from error. It has been held by the United States Supreme Court that a prosecution in the federal court for a violation of its laws does not bar a prosecution in the state court for a violation of a state law, based upon the same state of facts, Gilbert v. State, ante, p. 104, 95 So. 502.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.